 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDBRUNS COAL COMPANY, INC.andPHILLIP SCANLAN,HOWARD A. MILSTEAD, WILLIAM B. WINLAND, WILLIAME.WILLIAMS, ROBERT E. RICHARDSON, REGA C. LOCK-HART, RAY FRYE, HOMER V. ANDERSON, JOSHUA F.RICHARDSON, WAYNE E. RAY, FREDERICK W. DUNN. CaseNo. 9-CA-569. August 6, 1953DECISION AND ORDEROn March 31, 1953, Trial Examiner John C. Fischer issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attachedhereto. He also found that the Respondent had not engaged inother unfair labor practices alleged in the complaint andrecommended dismissal of those allegations.Thereafter, theRespondent filed exceptions to the Intermediate Report and asupporting brief.'The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following modifications.2The Trial Examiner found, and we agree, that the Respondent,which operates acoalmining stripinBeverly, Ohio, commencedoperations at themine in April 1952. When complainantRichardson was hired in May 1952, Lloyd Bruns, the Respond-ent's superintendent, informed him in the presence of otherjob applicants that, "Now you guys understand this is a non-unionmine and it is run that way and we will not recognizethe Union." In April 1952, when complainant Winland was em-ployed,LloydBruns cautioned him against trying"to bringtheUnion or organize one in our Company, because we willnot tolerate it and if you do you may consider yourself done."AlfredWesbar, one of the Respondent's supervisors, alsoinformed other employees at the time of their hire that theiThe Respondent's request for oral argument is hereby denied because the record,includingthe Respondent's exceptions and brief, in our opinion,adequately presents the issues and thepositionsof theparties.2The Trial Examiner concluded that the General Counsel failed to prove by a preponder-ance of the evidence the allegation in the complaint that the Respondent violated Section 8 (a)(1) of the Actby engaging in surveillance of its discharged employees during the union meet-ing.As no exception has been taken to this conclusion,we adopt it without,however, sub-scribing to the rationale upon which it is based.The following inadvertencies in the Intermediate Report, which do not affect the TrialExaminer's conclusions or our concurrence therein, are hereby corrected as follows: (1) Page597, paragraph 2, change October to June; (2) page 601, paragraph 1, change Reynolds toRichardson.106 NLRB No. 103. BRUNS COAL COMPANY, INC.591mine was nonunion and that "to keep operating we would have.to operate nonunion."On May 29, 1952, complainant Williams requested certainorganizers of the United Mine Workers of America,hereincalled the UMW,to visit the Respondent'smine and organizeits employees.At 6 a. m. on June 2, UMW organizers arrivedat the road entrance to the mine and, with placards in hand,commenced picketing.Other UMW organizers stationed them-selves at the entrance to the "coal dump" area of one of theRespondent's customers in order to intercept the Respondent'sdrivers who were delivering coal to the dump.When Lloyd Bruns arrived at the mine pit at about 6 a. m. onJune 2, he was informed by some laborers that he might have"a little labor trouble" that morning. He then drove to themine tipple and observed the UMW organizers picketing on theroad.Ernest Bruns, the Respondent's president,also noticedthe organizers on his way to work that morning,and recognizedan individual named Waters who Ernest knew was the chieforganizer for the UMW in the area.Ernest testified that heassumed these individuals were pickets and that, because ofWaters' presence, he attributed the picketing to the UMW. Allthe complainants testified that while hauling coal on the high-way on the morning of June 2, they were stopped by the UMWorganizers,informed that the UMW was organizing the Re-spondent's employees,given membership cards to fill out, andinvited to a meeting scheduled for 9 that morning at a localpark.Upon learning that the organizational campaign was underway, and having observed the UMW pickets, the complainantsparked their trucks at the mine tipple,agreed to attend theforthcomingmeeting,and proceeded to discuss variousgrievances concerning their employment. While the men werethus engaged,Lloyd Bruns approached and asked them whythey had ceased driving. When the men informed him of theUMW meeting,Lloyd told them that the UMW would not berecognized and the mine would not be operated under unionconditions.He urged them to stay on the job so that the Re-spondent could obtain an injunction against the UMW, and in-formed them that if they left their trucks he would hire otherdrivers to do the work.Shortly thereafter,Ernest Brunsappeared and repeated to the men the statements which LloydBruns had previously made. Lloyd Bruns then asked the menindividually whether they were going to drive or go out. Theyreplied that they would go out rather than cross the picketlinemaintained at the mine entrance,that they desired the jobprotection which the UMW could afford them, and that if theirfellow employees left work and went to the meeting they woulddo likewise.After these conversations with Ernest and LloydBruns, the complainants left the mine tipple and proceeded tothemeeting.When the meeting,which lasted from 9 a. m. to12noon, concluded, the complainants returned to the mine 592DECISIONSOF NATIONAL LABOR RELATIONS BOARDentrance, joined the UMW pickets, and exhorted the Respondent'sother drivers to join the strike. The complainants testified,and we find, that when they parked their trucks and left forthemeeting, they were engaging in a strike. They picketedthe Respondent's operation for about a month, after which theybecame convinced that, as the Respondent was operating withreplacements, they had failed to achieve the object of theirconcerted activities, namely, collective representation by theUMW.In view of the Respondent's threats that it would not operateitsmine under union conditions, that any attempt to organizea union at the mine would be met with discharge, and on theday of the strike, that if the men left their trucks they wouldbe discharged, and on the basis of the entire record in thisproceeding, we find that the drivers left their work on themorning of June 2 because they desired to achieve job securitythrough collective action and because they would not cross apicket line. We further find that the strikers thereby engagedin a concerted work stoppage which was protected by the Act,and that the Respondent's action in discharging them for thisactivity constituted a violation of Section 8 (a)(3) and (1) of theAct.The RemedyWinland, one of the strikers, went to the mine tipple on July17, 1952, to get his paycheck for the last pay period he workedbefore the strike. Winland met Lloyd Bruns at the tipple and,according to Winland's credited testimony, "I asked him aboutmy job and the other boys here, if we were going to get to comeback to work." Winland testified further that, in reply, Brunssaid, "no, definitely not -- As far as he was concerned, andhis brother Ernest was concerned, that we was discharged asof the 2nd and the morning of the 3rd . . . That he would nottolerate a union, and that he knowed, as soon as we reportedtowork down there from Zanesville, the boys from up there,that he knowed there was going to be trouble, sooner or later."On cross-examination by the Respondent, Winland testified thatwhen he asked Lloyd Bruns for his job back on that day, "Theonly intentions I had of going back was if they would reinstatethe rest of the fellows under labor organized union organization,the only intentions I had of going back." The General Counsel,in pursuing this line of inquiry on redirect examination, askedWinland, "What qualifications had to be met before you returnto work?" Winland replied, "The qualifications was that therewould be insurance of a job, and that the other boys be rein-stated back as a union, as a whole."The Trial Examiner found, without any reference to thistestimony by Winland, that on or about July 17, 1952, Winlandunconditionally requested that the Respondent reinstate himand the other complainants, that the Respondent denied this BRUNS COAL COMPANY, INC.593request,and, accordingly,that the complainants were entitledto reinstatement and back pay from July 17,on which date forthe first time they indicated their availability for work. Weagree with the Trial Examiner that Winland "unconditionally"requested reinstatement on behalf of himself and the otherdischargees,inasmuch as the conditions he had in mind werenot expressed to the Respondent.In view,however, of theconditions which Winland intended to impose if the Respondenthad acceded to his reinstatement request, it seems manifestthat the complainants had not made themselves available forwork on July 17. Accordingly,in fashioning a remedy in thiscase,we do not deem it appropriate under these circumstancesto direct that the Respondent award back pay to the complainantsfrom that date.3We shall, however,order that the Respondent,upon request,offer reinstatement to Phillip Scanlan,HowardA. Milstead,William B. Winland,William E. Williams, RobertE. Richardson, Rega C. Lockhart, Homer V. Anderson, JoshuaF. Richardson,Wayne E. Ray, and Frederick W. Dunn, to theirformer or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges,and we shallalso order the Respondent to dismiss,ifnecessary, anypersons hired on or after June 2, 1952, the date of the strike.Further, we shall order that the Respondent make whole thoseemployees who went on strike on June 2, 1952,for any loss ofpay they may suffer by reason of the Respondent's refusal, ifany, to reinstate them, upon request, by payment to each ofthem a sum of money equal to that which he normally wouldhave earned as wages during the period from 5 days after thedate on which he applies for reinstatement to the date of theRespondent'soffer of reinstatement,such loss to be computedin the manner set forth in F. W.Woolworth Co., 90 NLRB289.On June 25, 1952, complainantRay T.Frye met Lloyd Brunsat the home of one of Frye's neighbors and asked for his jobback.Bruns refused to reinstate him. The Trial Examiner,possibly because he construed Winland's request for reinstate-ment as coveringFrye,did not advert to Frye's individualrequest.We find that Frye unconditionally requested that theRespondent reinstate him on June 25, 1952, and that the Re-spondent refused to do so. However,as the Trial Examinermade no findings in this regard,we shall toll the period fromJune 25, 1952,to July 17,1952,the date on which the TrialExaminer found that Winland requested reinstatement for allthe complainants.'We shall accordingly order that the Re-spondent offer Frye immediate and full reinstatement to hisformer or substantially equivalent position,without prejudiceto his seniority rights and privileges,dismissing,if necessary,any persons hired on or after June 2, 1952,the date of the3Kallaher andMee, Inc., 87 NLRB 410.4Compare Salant&Salant, Incorporated,92 NLRB 343. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike.We shall further order that the Respondent make Fryewhole for any loss of pay he may have suffered by reasonof the Respondent's discrimination against him, by paymenttohim of a sum equal to that which he normally would haveearned as wages duringthe period from July 17, 1952, to thedate of reinstatementor a proper offer thereof, such loss ofpay to be computed in the manner provided above.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,Bruns Coal Company, Inc., of Beverly, Ohio, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership in any labor organization of itsemployees, by discharging its employees or by discriminatingin any other manner in regard to their hire or tenure of em-ployment, or any term or condition of employment.(b) Threatening its employees with economic reprisal ofany kind or character for activity on behalf of any labor or-ganization,warning or advising its employees that its opera-tionwill be shut down before any labor organization will berecognized,warning or advising its employees that it will notoperate under a union, and threatening to discharge its em-ployees w2}o are engaged in union or concerted activities.(c) In any other manner, interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to join or assist any labor organization,to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec -tive bargaining or other mutual aid or protection,and to refrainfrom any or all such activities except to the extent thatsuch right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer to Ray Frye immediate and full reinstatement tohis former or substantially equivalent position without prejudiceto his seniority or other rights and privileges and make himwhole for any loss of pay he may have suffered by reason oftheRespondent'sdiscrimination against him,in the mannerset forth in the section of this Decision and Order entitled"The Remedy."(b) Upon application, offer to Phillip Scanlan, Howard A.Milstead, William B. Winland, William E. Williams, Robert E.Richardson, Rega C. Lockhart, Homer V. Anderson, Joshua F.Richardson, Wayne E. Ray, and Frederick W. Dunn, who wenton strike on June 2, 1952,immediate and full reinstatement totheir former or substantially equivalent positions,dismissing BRUNS COAL COMPANY, INC.595ifnecessary any persons hired by the Respondent on or afterJune .2, 1952, and make them whole for any loss of pay theymay suffer by reason of the Respondent's refusal, if any, toreinstate them in the manner provided in this paragraph,by payment to each of them of a sum of money equal to thatwhich he normally would have earned as wages during theperiod from 5 days after the date on which he applies forreinstatement to the date of the Respondent's offer of rein-statement, such loss of pay to be computed in the mannerset forth in the section of this Decision and Order entitled"The Remedy."(c) Upon request, make available to the Board or its agentsforexamination and copying, all payroll records, social-security payment records, timecards, personnel records andreports, and all other records necessary to analyze the amountsofback pay due and the right of reinstatement under theterms of this Order.(d) Post at its plant in Beverly, Ohio, copies of the noticeattached hereto and marked "Appendix A." 5 Copies of saidnotice to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the Respondent, beposted by the Respondent immediately upon receipt thereof,and be maintained by it for a period of at least sixty (60)consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for the Ninth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply therewith.Chairman Farmer and Member Styles took no part in theconsideration of the above Decision and Order.5 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the Na-tional Labor Relations Act, we hereby notify our employees that:WE WILL NOTdiscourage membership in any labororganization of our employees,by discharging any of ouremployees or in any other manner discriminating in regardto their hire or tenure of employment,or any term orcondition of their employment.322615 0 - 54 - 39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTmake threats of economic reprisal ofany kind or character against our employees for activitieson behalf of any labor organization,warn or advise ouremployees that our operation will shut down before anylabor organization will be recognized,warn or advise ouremployees that we will not operate under a union, andthreaten to discharge arlyof our employees who are engagedin union or concerted activities.WE WILL NOTin any manner interfere with,restrain,or coerce our employees in the exercise of their rights toself-organization,to form labor organizations,to joinor assist any labor organization,to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all of such conduct,except to theextent that such right may be affected by an agreement re -quiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the said Act.WE WILL offer to RayT.Frye immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges and make him whole for any loss of paysuffered as a result of our discrimination against him.WE WILL, uponrespective application,offer to PhillipScanlan, Howard A. Milstead,William B. Winland,WilliamE.Williams,Robert E. Richardson,Rega C. Lockhart,Homer V. Anderson,Joshua F. Richardson,Wayne E.Ray, and Frederick W. Dunn, who went on strike on June2, 1952,immediate and full reinstatement to their formerorsubstantially equivalent positionswithout prejudiceto their seniority or other rights and privileges, dis-missing, if necessary, all persons hired on or after June2, 1952, and we will make each employee whole for anyloss of pay suffered by him as a result of our failureto reinstate him upon his application.All our employees are free to join, form, or assist any labororganization and to engage in any self-organization or otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from suchactivities except to the extent that such right is affected by anagreement made in conformity with Section 8 (a) (3) of the Act.BRUNS COAL COMPANY, INC.,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered,defaced,or covered by anyother material. BRUNS COAL COMPANY, INC.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE597This proceeding, brought under Section 10 (b) i of the National Labor Relations Act asamended (61 Stat. 136), was heard in Zanesville, Ohio, on December 16-18, 1952, inclusive,pursuant to due notice to all parties. 2The summary of the pleadings hereinafter made in-cludes various amendments made during the courseof thehearing. All parties were repre-sented by counsel and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses,to introduce relevant evidence,to argue orally, and to file briefs and proposedfindingsand conclusions. Briefs have been filed both by the General Counsel and by theRespondent.The original complaint,issued on November 14, 1952,and an amended complaint issued onNovember 26, 1952, by the General Counsel, based on charges filed by the charging partiesand served on the Respondent,alleged in substance that the Respondent had engaged in unfairlabor practices proscribed by Section 8 (a) (1) and(3) of the Act by: (a) Engaging in specifiedacts of interference,restraint,and coercion sinceOctober2, 1952; (b) discharging discrimi-natorily the above-recited Dischargees on June 2, 1952; and (c) discriminatorily failing toreinstate to date the above-recited Dischargees in the jobs which they had held at the time oftheir discharge.Respondent's answer filed November 24,1952, admitted that it was a corporation engagedin interstate commerce and is subject to the National Labor Relations Act, and that the in-dividuals named in the complaint were employees of the Respondent. The answer denied theallegations of the complaint relating to unfair labor practices,and affirmatively averred thatthe employees were discharged on Monday, June 2, 1952, for the reason that they voluntarilyleft their posts of duty during working hours, by parking their trucks, stopping work, andleaving their jobs.Upon the entire record in the case and from his observation of the witnesses, the under-signed Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent,an Ohio corporation,is engaged in the business of mining, sale, and distri-bution of coal. During the year ending July 1, 1952, the Respondent, in the course and conductof its said business,sold and delivered coal of a value in excess of $500,000 to other per-sons, firms,and corporations engaged in interstate commerce.Further, during this sameperiod the Respondent has sold and delivered coal in excess of $100,000 to the Ohio PowerCompany, a public utility9 engagedin the production and sale of electricity in the State ofOhio, as evidenced by testimony admitted showing an annual contract for delivery of 250,000tons.It is therefore concluded and found that the Respondent is engaged in commerce withinthe meaningof the Act.U. THE UNFAIR LABOR PRACTICESA. Backgroundand issues;the massdischargeRespondent's affected business,a coal mining"strip"operation at Beverley,Ohio, wasestablished April 1952 and has employed,at times material to the issues in this case,a work-ing force of about 60 employees.The record indicates that the Respondent has a deadlinecontract to deliver 250,000 tons of coal to a public utility, the Ohio Power Company. It appearsISection 10 (b) makes provision for a hearing before the Board or an agency thereof when-ever it is charged that any person has engaged in or is engaging in any unfair labor practices2 The General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel and the National Labor Relations Board as the Board. The above-namedRespondent is referred to as Respondent,the charging parties as Dischargees,and theUnited Mine Workers of America as the Union.3Cf. The Ohio Power Company, 86 NLRB 1181. Hollow Tree Lumber Co., 91 NLRB 635. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the testimony that the margin of profit of this small mining business is not too farabove the"break-even" point of a sound,economical operation.Mus fact is evidenced bythe undisputed statements of Respondent'sPresident Ernest Bruns in his conversation withthe charging parties in an assembled group on the morning of June 2 when he insisted thatthe drivers continue to truck coal(notwithstandingthathis mining operation was being picketedby union organizers)because"he could not afford to pay union wages," and he stated he"would discontinue operations before operating a union mine."SuperintendentLloyd Brunsconfirms this position of the Respondent in a conversation on June 2 with DischargeesWilliam E.Williams and Ray T.Frye when he told them:"Ernest[Bruns]wouldn't operateunder union,he couldn't afford to pay the 30 cents royalty---let alone the union wage."The union organizational drive, out of which the present charges arose, began about thefirstof June 1952. Dischargee Williams testified that on May 29 he asked a union miner toget an organizer to come down and organize Respondent's Beverley operation.Thisrequestwas agreed to, and on Monday, June 2, a group of United Mine Workers organizers at about6a.m. set up a picket line at the road entrance of Respondent's operation and importunedtheRespondent's employees to organize.They gave the employees blank application cardsand asked them to attend a union meeting to be held at 9 o'clock that morning at HighwayPark near Beverley.Theyalso placed three other pickets at the entrance of the "coaldump"area of the Ohio Power Company to intercept the truckers.Some of the Dischargeeswere previously advised of the intended union plan,although the organizing pickets werestrangersto them.The Respondent apparently first became aware of the contemplated unionizing campaignaround 6 a. m. on the morning of June 2, when Lloyd Bruns, the mine superintendent, passedthe organizers en route to the mine.Upon the superintendent's arrival at the mine tipple,he walked over to the mine dump and observed that one of his truckers,William E.Williams,theprime local figure in organizing,had parked and left his truck in the tipple parkingarea.Shortly,thereafter,8 or 9 other drivers,all charging parties in this case,left theirtrucks at the tipple and there assembled.The evidence shows that all together some 12 outof 22 drivers pulled their trucks off and stopped hauling coal To Respondent's officials, therecord shows,the Dischargees gave as their reason for leaving their trucks that they wereunwilling to "drive through a picket line established by a labor organization, and were goingtoa union meeting,"and "were going to abide by the will of the majority."When thesedrivers parked and left their trucks in the tipple parking area,SuperintendentLloyd Brunsmade it clear that the trucks must continue in operation,that the mine was nonunion and themanagement would cease operations before operating under a union, and that if the driverswould continue to drive it would make it possible for the Respondent to obtain an injunctionagainst the picketing.Shortly after Lloyd Bruns' conference with the assembled drivers, hewas joined by his brother Ernest Bruns,president of the Respondent,who then engaged in theabove-referred-to conversation,insisting that they continue to drive,notwithstanding thepicket line,or he would "replace them on their trucks with other drivers."The driverswere adamant in their determination not to go through a picket line and were determined toattend the meeting at 9 a. m. so,in the language of the Respondent's answer and openingstatement,Respondent"discharged them for the reason that they voluntarily left their postof duty during working hours." 4The Ohio Bureau of Unemployment Compensation reportsreceived in evidence by stipulation bear out the fact that the drivers were discharged onJune 2.The Dischargees proceeded shortly thereafter to the predetermined union meeting,4 President Bruns was cross-examined:"Now, at what instant did you consider the menfired after they got off the trucks;was it when they got off the trucks, or was it when theywent out, went off the company's property at the entrance of the tipple,in their cars?"A.When theyleft their truckswithouta reasonable cause.Q.Thatiswhen you fired them, at that time,is that correct,whentheygot off theirtrucks and left the trucks9A.And after we had told them thattheywould be replacedQ But that is whentheywere fired,when yougot down there andfound them off thetrucks, is that right?A.When they didnot get back on their trucks and haul coal,as I requestedthem to,and without just cause leaving their trucks, we were throughwith them. BRUNS COAL COMPANY, INC.599joined the picket line around noon, picketed the Respondent's operation, and remained onstrike until the strike failed in its purpose about a month later. 5The record allows of no contradiction that these Dischargees, on the morning of June 2,1952, acted in concert and made common cause with fellow employees in voluntarily parkingtheir coal trucks either for 1 of 2 reasons or for both:6 (a) They would not drive through apicket line, and/or (b) they were going to a union meeting for the purpose of organizing.These employees were then exercising rightsguaranteedunder Section 7 of the Act. Whentheir trucks were not in operation, they were on strike. It allows of no contradiction that theRespondent discharged them "en masse" when they got off their trucks and refused to driveand it permanently replaced them that day. The evidence further shows that President Brunstelephoned certain of the Dischargees that evening and stated that their checks were readyto be picked up. The General Counsel makes the point that considering the statement of theRespondent's president that the drivers would be replaced, there is created an inference thatthe Respondent was threatening them with actual discharge if they refused to cross the picketline or concertedly attended the union meeting. In fact the Respondent not only threatenedand warned them but actually did discharge them, which fact is substantiated by the testimonyof Respondent's president that he fired them "when they left their trucks without a reason-able cause ... after we had told them they would be replaced." It is therefore found that theconcerted activity of the employees constituted an organizational strike to which the Re-spondent retaliated with a mass dischargeofthestrikers. Discharging employees for engagingin protected concerted union activities has been proscribed by the Board and held to be aviolation of Section 8 (a) (1) and Section 8 (a) (3) of the Act.7Since this Trial Examiner has found that theseDischargees were in the status of economic-organizational strikers, it follows that the discharge of the assembled employees for theirconcerted union activities converted this economic strikes into an unfair labor practicestrike. 9Winland's DischargeThe only instance of real conflict in the mass discharge concerns Dischargee William B.Wieland who testified that he was a member of the Thick Drivers Local of Springfield, Ohio,and had been a union member for about 17 years. Winland did not park his truck with theothers but was reassigned to other employment at the mine tipple that entire day by Super-mtendentBruns. Winland testified that en route to work he had been accosted and reco4nizedby one of theorganizersas a union truckdriver. When asked what he thought about the Unionhe replied: "I thought we should, that if the other boys thought we should have it, why, I waswith them." Superintendent Bruns, upon his arrival at the mine tipple, inquired about hisintentions to drive and Winland answered: "I am goingto do as the other boys do." It was atthis time that he was reassigned for the rest of the day to work at the tipple. However, in aconversation with Bruns at quitting time he testified: "He[Bruns] asked me if I would keepright on working, and I told him if the other boys did not keep on working, and if they wentout, I would go with them, because I would not crossa line." (Underscoring supplied.)The Respondent, in his carefully prepared brief of his case, contends that the real reasonfor the termination of Winland's employment was that he asked Superintendent Bruns for thenext day off "to go to Marietta to take care of some business that he had down there," andwhen he did not report back on time he was replaced. In light of Winland's prior union mem-bership, his prior knowledge of the intention to organize here, and his statement to Bruns"that if they went out, I would go with them," it is obvious that his Marietta trip was just a5The evidence shows that on or about July 17, 1952, one of the Dischargees, William BWinland, after the strike had failed, unconditionally requested reinstatement for himself andthe other Dischargees in their jobs but the request was denied6D & B Transportation Co., 100 NLRB 920; Longview Furniture Co., 100 NLRB 3017Morristown KnittingMills, 80 NLRB 731; Bentley Lumber Co , 83 NLRB 805; GlobeWireleis, Ltd , 88 NLRB 1262; Alside, Inc., 88 NLRB 460; Dennison Coil Co., Inc., 96 NLRB1435;Modern Motors, Inc., 96 NLRB 964 U. S Cold Storage Co., 96 NLRB 1108; Buzza-Cardozo, 97 NLRB 1342; Brown and Root, Inc., 99 NLRB 1031.sKennametal Inc., 80 NLRB 1481; Modern Motors, 96 NLRB 964.9 W. T Rawleigh Co , 90 NLRB 1924; Old Town Shoe Co., 91 NLRB 240. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD"stall" given to his boss until he learned the course of action of his associates. The testi-mony of Winland shows that he appeared at the tipple entrance, site of the picketing, on thefollowingmorning, June 3, joined the picketing Dischargees, and struck with them that day.Subsequently, on or about June 17, Winland went back to the operation to get his check and,according to Superintendent Bruns, he was told that he had been replaced with a new driverwhen he did not come back the next day. The evidence indicates that the strike was abandonedaround July 1. On July 17, Winland again presented himself to Superintendent Bruns to in-quire about his check. He testified that Bruns said: "Your check was ready the morning ofthe 4th, or the afternoon of the 3rd." Winland continued: "I asked him about my job and theother boys here, if we were going to get to come back to work." In response to the questionby General Counsel: "And what did he tell you? " Winland answered: "He says, no, definitelynot --- As far as he was concerned, and his brother Ernest was concerned, that we wasdischarged as of the 2nd and the morning of the 3rd ... That he would not tolerate a union,and that he knowed, as soon as we reported to work down there from Zanesville, the boysfrom up there, that he knowed there was going to be trouble, sooner or later." 10Winland further testified: "And that evening I stopped again; I asked him if he had changedhismind, and he says, 'No,' that it still held the same as it was; that he would not hire meor any of the rest of the boys back, or reinstate our jobs." Immediately after this conversa-tion,Winiandwas reinducted into the Armed Forces for a period of a couple of weeks.Credence is lent to Winland's entire testimony because he had to go back a third time toSuperintendent Bruns at the Beverley Mine, assigning as his reason: "Because I still had notreceived my check; that was one thing. Another thing was, I had just returned from govern-ment service; I was called back to government service subject to being called back overseas,and which, fortunately, we did not have to go, and he said then that that was just our toughluck; that he still would not--in fact, I was in uniform then--that it still went and stuck; thathe would not put us back to work, so there is when I got after them for my check."On the point of making request for reinstatement for himself and his associates, I hold thatthis testimony of Winland is conclusive and that any loss of pay occasioned to the Dischargeesshould be calculated from July 17, 1952.This case is relatively free of credibility conflicts on material evidentiary matters. Theprincipal conflict between the testimony given on the one hand by almost all of the Dis-chargees, and on the other hand by all of the Respondent's witnesses concerns a collateralmatter. The drivers testified that they were given the definite impression, if not actual in-structions, that they must keep their trucks rolling from the time they started working in themorning until they quit work in the afternoon, and they were not to take any time out forlunch. Respondent's witnesses were in agreement that the drivers were allowed up to a halfhour to eat their lunches and were paid straight through the noon hour. As the Respondentstated in his brief, this particular point is not crucial in determining the issues presented inthe case. However, it would be preposterous for any truckownmg employer to order or evento allow drivers to eat with one hand while careening a valuable piece of equipment down thepublic highway with the other hand. This Trial Examiner does not credit the Dischargees'testimonies in this phase of the case. Nevertheless, it does not follow that simply becauseone does not believe a particular thing to which a witness testified that everything he saysmust then be rejected. Judge Learned Hand states the rule thus: 11It is no reason for refusing to accept everything that a witness says because you do notbelieve all of it; nothing is more common in all kinds of judicial decisions than to believesome and not all.Furthermore, with the exception of the Winland conflict, above referred to, the facts reliedupon by the General Counsel and constituting the gravamen of the charges are virtually un-controverted.1011may be borne in mind that the Zanesville drivers were confronted with a 90-mileround trip to and from home each day and consequently were more concerned with continuousdaily employment than would be the local residenters Also, living in an urban area, theywere probably more union conscious than were the rural employees Furthermore, the effect,if any, of the Union's desire to collect 30 cents royalty per ton on the Bruns' contract cannotbe considered in this labor dispute as it was raised only by innuendo and is not germane tothe issues involved.u N. L. R. B. v Universal Camera Corporation, 179 F. 2d 749 (C. A 2). BRUNS COAL COMPANY,INC.601B. Interference, restraint, and coercionDuring the hearing and in his brief the General Counsel took the position that certainstatements and speeches by the Respondent's officials constituted interference, restraint, andcoercion.The speeches to which the General Counsel took exception and upon which hepredicates his case in this phase were statements made by Lloyd Bruns, Ernest Bruns, andAlfred Wesbar. Dischargee Joshua Reynolds' credited testimony was that on the day he wasemployed Lloyd Bruns told him, in the presence of other applicants for employment, "Nowyou guys understand this is a nonunion mine and it is run that way and we will not recognizethe Union." Dischargee William B. Winland's testimony which was heretofore credited and isnot contradicted was that Lloyd Bruns stated "do not try to bring the Union or organize oneinour Company, because we will not tolerate it and if you do you may consider yourselfdone."The statements of President Ernest Bruns made in the conversation with theassembled Dischargees on the morning of the strike were that this "was a nonunion mine"and that he "could not afford to pay union wages and would discontinue operations beforeoperating a union mine." With actual knowledge of the assembled drivers purpose for dis-engaging from their work because of a concerted determination (1) not to cross a picket line,and (2) to attend a scheduled union organizing meeting, Ernest Bruns stated that if thedrivers did not continue to drive he would replace them with men who would. In light of theevidence of the record, "replacement" meant permanent discharge of the striking employeesby President Bruns.Alfred Wesbar, the chief mechanic of the Respondent, and concededly a supervisor withinthemeaning of the Act, stated to employees whom he hired that the operation was to be non-union, explaining "that our profits in coal, this market especially - - to the Ohio PowerCompany--we do not get much for it and tokeepoperating we would have to operate non-union." It is found that these statements by the Respondent's officials interfered with, re-strained, and coerced Respondent's employees in the exercise of their rights guaranteedunder Section 7 of the Act.As hereinabove stated, both President Bruns and Superintendent Bruns urged the driverstocontinue to drive as it would make it possible for the Respondent to obtain an injunctionagainst the picketing; otherwise the Respondent would cease operations before it wouldoperate under a union. It is found that these statements were threats of economic reprisalor promise of benefit which were calculated to and did interfere with, restrain, and coercetheRespondent's employees in the exercise of their rights guaranteed by Section-7 of theAct, thereby constituting a violation of Section 8 (a) (1) of the Act.SurveillanceThe uncontroverted evidence shows that President Bruns and Superintendent Bruns left theoperation while the Dischargees were assembled at the roadside park and followed themdown to their place of meeting. The Respondent's officials explained this action by the Brunsbrothers, saying that they were trying to determine whether or not there was any consider-able number of cars from surrounding counties or communities wherein there were a largenumber of union members. It had been the experience of the Company that when the Unionhad previously attempted to organize their mine operations, union miners would drive theircars from many different counties into the area. The Respondent explains that it is a matterof common knowledge in the State of Ohio that in most cases one can easily determine thecounty from which a car comes by the lettered prefix of its license number. The Respondentcontends that the acts engaged in by Ernest and Lloyd Bruns were for the purpose of checkingthe foreign county license plates only and not for the purpose of spying on the union meetingand could not have therefore interfered with, coerced, or restricted the employees in theirunion activity. It also urged that the surveillance by an employer of the meetings and activi-ties of his employees is not an unfair labor practice unless it interferes with, restrains, orcoerces the employees in the exercise of their rights citing N. L. R. B. v. National MotorBearing Company, 105 F. 2d 652. The General Counsel contends that when an employer, byis agents, places itself in an unusual position to observe its employees at a union meeting orwhile they are engaged in concerted activities, as was the case here, such conduct interfereswith, restrains, and coerces his employees in the exercise of the rights guaranteed them bySection 7 of the Act, thereby constituting a violation of Section 8 (a) (1) of the Act. zz12 H. & H. Manufacturing Company, Inc , 87 NLRB 1373; E A Laboratories, Inc , 88 NLRB673. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDLloyd and Ernest Bruns testified that they drove by the union meeting area for the solepurpose of determining the size, attitude, and composition of the crowd which was beginningto collect there. The Respondent contends that both prior to this incident and subsequent to itthe Respondent has had considerable unfortunate experience with large numbexs of pickets,most of whom were union men, who engaged in threatening its employees and its officialsand in damaging company property--particularly trucks attempting to haul while companyoperations were being picketed. Further in this connection, the Trial Examiner has found thatthe employer discharged these employees and manifested no intention of reinstating any ofthem. He knew that his former employees were attending this meeting and there is no reasonto believe that his reason for going down to see what outsiders might be there would be any-thing ocher than that of forearming himself with information as to strangers and outsiderswho might cause him trouble later, and against whom he might seek an injunction if he knewwho they were.13 As far as these Dischargees were concerned, the record shows that he wasthrough with them. There is no evidence that his action in openly and obviously driving pasttheir meeting place and checking the foreign cars, which this Examiner finds to have been thepurpose of the Bruns brothers, resulted in interfering with, restraining, or coercing them inthe exercise of their rights. As a matter of fact these employees went ahead with their strikeand continued it for a month until it was broken in consequence of the local court action. TheDischargees knew that they were on strike and were fired, and the Respondent's agents wereaware of the same fact. The Trial Examiner therefore credits the Respondent's contentionthat the Bruns brothers' activity at the union meeting place was not for the purpose ofascertaining which of their employees attended the meeting or of interfering with the legiti-mate efforts of outside organizers to interest the employees in joining the Union, but onlyfor the purpose of avoiding possible property damage or possible illegal interference withthe conduct of their business. Therefore it is not believed by this Trial Examiner that theBruns' action in any way interfered with them in the course of conduct which they pursued.With reference to the General Counsel's contention that pictures were taken of a peacefulpicket line, the evidence does not indicate that the Respondent's president or supervisors hadanything to do with or interest in any photographing during the strike. In view of all the factsof record, it is not found that the Respondent is guilty of surveillance as charged. It willtherefore be recommended that that allegation of the complaint be dismissed as not being aviolation of Section 8 (a) (1) of the Act.,Ill.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection with theoperations of Respondent set forth in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to lead and haveled to labor disputes burdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYAs it has been found that the Respondent has engaged in unfair labor practices, it will berecommended that the Respondent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that Respondent violated the Act by discriminating with respect to the hireand tenure of employment of various employees named in Appendix A herein. It will berecommended that Respondent make them whole for any loss of pay they may have sufferedby reason of Respondent's discrimination against them, by payment to each of them of a sumofmoney equal to the amount each would normally have earned as wages from the date thediscrimination occurred against them, as set forth opposite their names in Appendix A,until such time as they were reinstated or are offered reinstatement less their net earningsduring that period. 14 Should it be necessary, Respondent shall dismiss any replacement hiredafter June 2, 1952. is The pay loss involved, if any, shall be computed in the manner estab-lished by the Board in F. W. Woolworth Company, 90 NLRB 289. In addition, I will recom-13 As a matter of fact at the time of the hearing, it was common knowledge in this com-munity that Bruns did seek an injunction in the local State court, which action resulted inbreaking the strike.i4Crossett Lumber Company, 8 NLRB 440.isCrowley's Milk Company, Inc., (Paterson Division), 102 NLRB 996 HALE FIRE PUMP COMPANY603mend, in accordance with the Woolworth decision, that Respondent upon request makesavailable to the Board and its agents all records pertinent to an analysis of amounts due asback pay.Since Respondent has restrained, coerced, and interfered with its employees in the exer-cise of their rights under the Act, and has also committed acts of discrimination with regardto the hire and tenure of employment of its employees--the latter a form of unfair laborpractice which has been held to "go to the heart of the Act," I am convinced that there is adanger of a repetition by Respondent of unfair labor practices directed against its em-ployees. In order, therefore, to make effective the interdependent guarantees of Section 7 ofthe Act, to prevent a recurrence of unfair labor practices, and thereby minimize industrialstrife which burdens and obstructs commerce, and thus to effectuate the policies of the Act,Iwill recommend that Respondent cease and desist from in any manner infringing upon therights guaranteed employees in Section 7 of the Act.1Since the Dischargees indicated that they would not return to work as long as the picketlinewas in existence, and since the record indicates that the picket line was maintaineduntil the first week in July, it follows that the earliest date that their services were availableto the Respondent was approximately July 1. However, it was not until July 17 that theirwillingness and readiness to go back to work was officially communicated to Respondent'sofficials by Dischargee Winland. Accordingly, it is found that back pay should run from July17, 1952, the date of the Dischargees unconditional request for reinstatement in their jobs.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondent, Bruns Coal Company, Inc., is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.By discriminatorily discharging Philip Scanlan, Howard A. Milstead, William E.Williams, Robert E. Richardson, Rega C. Lockhart, Ray Frye, Homer V. Anderson, JoshuaF. Richardson, Wayne E. Ray, and Frederick W. Dunn, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of 'the Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practices in paragraphs 2 and 3 are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not violated Section 8 (a) (1) of the Act by engaging in surveillanceas alleged in the complaint.[Recommendations omitted from publication.]iSMay Department Stores v. N. L. R. B., 326 U.S. 376, affirming as modified145 F. 2d66 (C. A.8), enforcing53 NLRB 1366.HALE FIRE PUMP COMPANYandUNITED STEELWORKERSOF AMERICA, C.I.O. Case No. 4-CA-818. August 6, 1953DECISION AND ORDEROn June 9, 1953, Trial Examiner Lloyd Buchanan issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint106 NLRB No. 102.